Citation Nr: 1723688	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to December 2, 2016 and in excess of 40 percent from December 2, 2016 for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from July 1985 to February 1993, followed by service in the Air Force Reserve with periods of active duty from June 1996 to March 1997, March 2003 to February 2004, April 2006 to May 2007, and June 2007 to July 2008.

This appeal came to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas, that in part denied an increased rating for the Veteran's lumbar spine disability.  

In April 2011, the Veteran testified during a hearing before the undersigned at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  

In March 2014, the Board remanded the claim for additional development. 

In July 2015, the RO granted service connection for radiculopathy of the left lower extremity, urinary incontinence, and erectile dysfunction, all as secondary to the lumbar spine disability.  See 38 C.F.R. § 3.310 (2016).  At that time, the Veteran was furnished with a copy of his appellate rights.  He has not appealed the disability ratings or the effective dates assigned for these neurological disabilities.  Therefore, these issues are not on appeal.  Holland v. Gober, 10 Vet. App. 433, 436 (1997); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

In an October 2016 rating decision, the AOJ granted service connection for status post discectomy and fusion scars, as secondary to the lumbar spine disability.  As the Veteran has not appealed the disability rating or the effective date assigned for this neurological disability, these issues are also not on appeal before the Board.  Id.  Also in that rating decision, the AOJ denied a TDIU.  As the Board previously found the issue of entitlement to a TDIU to be before the Board, and this issue remains on appeal.  

In January 2017, the Veteran's rating for his lumbar spine disability was increased to 40 percent, with an effective date of December 2, 2016.  Since this increase did not constitute a full grant of the benefit sought, the increased evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  That rating decision also granted service connection for radiculopathy of the right lower extremity, as secondary to the lumbar spine disability.  At that time, the Veteran was furnished with a copy of his appellate rights.  As the Veteran has not appealed the disability rating or the effective date assigned for this neurological disability, these issues are also not on appeal before the Board.  Holland; Grantham.

Please note that the Veteran has moved to Maryland but jurisdiction over his appeal has not yet been transferred to the RO in Baltimore, Maryland.


FINDINGS OF FACT

1.  Prior to December 2, 2016, the Veteran's lumbar spine disability is not shown to have been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

2.  As of December 2, 2016, the Veteran's lumbar spine disability is not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during a 12 month period.

3.  The Veteran is service-connected for urinary incontinence (rated at 40 percent), degenerative disc disease of the lumbosacral spine status post discectomy and fusion (rated at 40 percent), posttraumatic stress disorder (rated at 30 percent), radiculopathy of the left lower extremity (rated at 20 percent), radiculopathy of the right lower extremity (rated at 20 percent), status post discectomy and fusion scars (rated at 0 percent), and erectile dysfunction (rated at 0 percent), for a combined 90 percent rating.  

4.  The Veteran's service-connected disabilities, alone, do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to December 2, 2016, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).  

2.  As of December 2, 2016, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran asserts that he is entitled to an increased rating for his low back disability.  During his hearing, held in April 2011, he asserted that he had recently received two spinal steroid injections as of January 2011, that he may require another back surgery, and that a recent MRI (magnetic resonance imaging) study showed a rupture at L4-L5.  With regard to his employment history, he indicated that he had been a police officer, but had changed his occupation to doing office work for a retailer.  He stated that he had tried to do fieldwork in association with his office work, but was unable to continue it due to his back symptoms.  He stated that prolonged sitting aggravated his symptoms (pain), and that at times he had to take sick days.  With regard to incapacitating episodes and intervertebral disc syndrome, he stated that he had had to take a rest period in association with his steroid injections.  

In a letter, received in January 2010, the Veteran essentially argued that to the extent he has been able to perform military and civilian duties since the 1990s, it was because his personal resolve and patriotism enabled him to overcome his pain and other symptoms.  He further noted that he had to take morphine twice a day for his pain, as well as medication for sleep, and that he had to retire from his job as a police officer in 2008 due to his back pain and because of his medication requirements.  He stated that he took an office job, however, he continues to have severe pain continues to that negatively impacts the quality of his life.  

With regard to the history of the disability in issue, the Veteran was treated for back pain during service.  In 1999, between periods of active duty, the Veteran underwent an anterior lumbar fusion L4- L5.  In 2001, between periods of active duty, and following a motor vehicle accident, he underwent a second surgery, specifically, a posterior lumbar fusion.  See 38 C.F.R. § 4.1 (2016).  

In March 2009, VA received the Veteran's claim for an increased rating for his lumbar spine disability.  In October 2009, the RO denied the claim.  The Veteran has appealed.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

The Veteran's lumbar spine disability had been rated under Diagnostic Code 5242 for degenerative arthritis of the spine and is now rated under Diagnostic Code 5243 for intervertebral disc syndrome.  38 C.F.R. § 4.71a (2016).  The disability has been rated at 20 percent prior to December 2, 2016 and 40 percent thereafter.  

The following ratings are available under the General Rating Formula for Diseases and Injuries of the Spine: 

100 percent for unfavorable ankylosis of the entire spine; 
50 percent for unfavorable ankylosis of the entire thoracolumbar spine; 
40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and 

38 C.F.R. § 4.71a.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal. 

A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  Id.

A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  Id. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.  

Prior to December 2, 2016

A VA examination report, dated in June 2009, shows that the Veteran reported that he experiences daily low back pain rated at a level 7/10 which he described as moderately painful.  He denied any incapacitating episodes in the past 12 months.  He stated that his back pain flares up approximately three times every week and that prolonged sitting will cause a flare-up, at which time the pain becomes a level 10/10.  He stated that he takes pain medications which do help relieve some of his pain but not completely.  He denied any additional limitation of motion or functional impairment during the flare-ups.  He stated that he has not required walking or assistive devices or a back brace, and that he can walk 200 yards before he must stop and rest.  He noted that he had to quit his position as a police officer in September of 2008 because he could no longer carry his gun belt due to chronic back pain and is now employed as an analyst which is primarily a sedentary position.  Examination revealed no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.  Forward flexion of the thoracolumbar spine was decreased at 45 degrees due to pain.  The examiner was not able to determine without resort to mere speculation whether pain, fatigue, weakness, lack of endurance, or incoordination would cause any additional loss of range of motion.  The examiner provided a diagnosis of status post discectomy and fusion degenerative disc disease of the lumbar spine with residual chronic daily pain.  The examiner stated that the disability has a moderate effect on daily and usual occupational activities.  

A July 2015 VA back disability benefits questionnaire (DBQ) shows that the Veteran reported continuing low back pain but denied flare-ups or any functional loss or impairment of the back.  Examination revealed forward flexion to 40 degrees with no additional loss of function or range of motion after three repetitions.  The examiner was not able to determine without resort to mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time.  The examiner noted that there was no ankylosis of the spine.  As for the disability's impact on ability to work, the examiner stated that the Veteran is restricted to lifting and carrying 20 pounds occasionally and 10 pounds frequently because of his back condition, but that the Veteran is an office worker and that he can perform that function.

VA progress notes show the Veteran's complaints of low back pain but do not provide any range of motion findings, or show that he has ankylosis of the thoracolumbar spine.  

Private medical records show that the Veteran has decreased range of motion of the thoracolumbar spine but do not provide any actual range of motion findings.  They also do not show that he has ankylosis of the thoracolumbar spine.

The Board finds that the criteria for a rating in excess of 20 percent have not been met prior to December 2, 2016.  The Veteran's treatment records do not show limitations in his lumbar spine range of motion consistent with a 40 percent rating.  There is no evidence to show forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that the Veteran has ankylosis of the entire thoracolumbar spine. DC 5237; General Rating Formula.  Accordingly, the claim must be denied.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, with regard to the VA examination reports, while the Veteran reported flare-ups at his June 2009 examination.  He denied any additional limitation of motion or functional impairment during the flare-ups.  On examination, he had forward flexion to 45 degrees.  There was no objective evidence of painful motion, spams, weakness, tenderness, atrophy, or guarding.  Muscle strength was 4/5 in the left lower extremity, and 5/5 in the right lower extremity.  Sensation was decreased in the left lower extremity, and normal in the right lower extremity.  The examiner characterized the effect on function, daily, and usual occupational activities as "moderate."  

The July 2015 VA DBQ shows that he denied flare-ups or any functional loss or impairment of the back.  On examination, he had forward flexion to 40 degrees with no additional loss of function or range of motion after repetition.  Strength was 5/5, bilaterally, at the hips, knees, ankles, and great toes.  A sensory examination was normal, with the exception of decreased sensation at the left leg and ankle, and the left foot/great toe.  There was pain with weight bearing.  

With regard to private treatment records, a December 2010 private MRI contains an impression noting postsurgical changes at L5-S1, a mild disc bulge and small left paracentral disc protrusion at L4-L5, and a possible small annular fissure.  Private treatment records, dated between 2011 and 2012, show treatment for back pain.  In November 2011, a trial of selective nerve root blocks was recommended.  The Veteran was advised to continue doing home exercises.  He was provided with Avinza, once per day, and  Lortab "as needed."  A private MRI, dated in October 2015, contains an impression noting L5-S1 interspinal instrumentation with interbody graft, pedicle screws, vertical rods midline decompression, mild disc degeneration at L3-L4, and disc degeneration at L4-L5 with a left paracentral subligamentous disc extrusion with narrowing of the central canal and left lateral recess, where there is contact with the descending L5 nerve root.  A private X-ray report, dated in April 2016, contains an impression noting bilateral posterior pedicle screws L4-S1, and intervertebral spacing devices L5-S1.  At that time, he underwent a spinal fusion, L4-S1, with rods and screws, and an L5 laminectomy.   

Lay statements from the Veteran's spouse, and daughter, were received in June 2015.  They essentially assert that the Veteran has severe back pain, to include having to rest upon coming home from work every day, and that he requires medication for control of his symptoms.

In summary, while the Veteran has reported having pain, when the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent. The Board therefore finds that the criteria for a rating in excess of 20 percent are not shown to have been met, and the claim must be denied.

With regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the June 2009 VA examination report does not note intervertebral disc syndrome, or back symptoms productive of an incapacitating episode.  The July 2015 VA DBQ shows that the examiner indicated that the Veteran does not have intervertebral disc syndrome.  There is no competent evidence of record to show that the Veteran's back disability has been productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  Accordingly, a rating in excess of 20 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  

As of December 2, 2016

A VA back DBQ, dated in December 2016, shows that the examination was performed on December 2, 2016.  The DBQ shows that the Veteran reported severe low back pain and that he cannot sit for more than 5 minutes, stand for more than 30 minutes, or climb more than one flight of stairs due to the pain.  He reported flare-ups that last up to 8 days and that he recently missed 5 days of work.  Examination revealed forward flexion to 10 degrees with no additional loss of function or range of motion after three repetitions.  The examiner was not able to determine without resort to mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time.  The examiner noted that there was no ankylosis of the spine.  The examiner indicated that the Veteran has not had any incapacitating episodes in the past 12 months.  As for the disability's impact on ability to work, the examiner stated that the Veteran's back condition would prevent prolonged sitting and standing.

The Board finds that the criteria for a rating in excess of 40 percent have not been met as of December 2, 2016.  The December 2016 VA DBQ shows that the Veteran retains some, albeit reduced, range of motion of the thoracolumbar spine, and the examiner indicated that there was no ankylosis of the entire thoracolumbar spine.  Thus, a higher evaluation based on limitation of motion/ankylosis is not warranted.  There is no competent evidence to show that the Veteran's lumbar spine disability has been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

With regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the December 2016 VA DBQ shows that the examiner indicated that the Veteran has  intervertebral disc syndrome (IVDS), however, the examiner further indicated that the Veteran has not had any episodes of acute signs of symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  There is no competent evidence of record to show that the Veteran's back disability has been productive of incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  Accordingly, a rating in excess of 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  

Consideration has been given to the Veteran's complaints of pain and functional loss of the lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998).  However, the Board finds that the provisions pertaining to functional loss do not apply, as the Veteran is currently in receipt of the highest evaluation possible under a limitation of motion code.  Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).

Conclusion

The Board has considered the Veteran's statements, and the lay statements, that the Veteran should be entitled to an increased rating.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his back symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  The lay statements have also been considered.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased rating is warranted. 

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.")  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for this disability.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").

In this case, the Veteran is service-connected for urinary incontinence (rated at 40 percent), degenerative disc disease of the lumbosacral spine status post discectomy and fusion (rated at 40 percent), posttraumatic stress disorder (rated at 30 percent), radiculopathy of the left lower extremity (rated at 20 percent), radiculopathy of the right lower extremity (rated at 20 percent), status post discectomy and fusion scars (rated at 0 percent), and erectile dysfunction (rated at 0 percent), for a combined 90 percent rating.  Thus, he meets the percentage standards of 38 C.F.R. § 4.16(a).  

Given the foregoing, the Veteran meets the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16 (a) (2016).  However, the Board finds that the evidence does not demonstrate that the Veteran is presently unable to obtain or maintain gainful employment as a result of service-connected disabilities.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  The Veteran is shown to have significant impairment due to back symptoms.  However, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or any illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose.  In this case, although he had to leave his job as a police officer in 2008, he has reported that he has worked in office jobs since that time.  In addition, a July 2015 VA peripheral nerves VA DBQ notes that with regard to the impact on his ability to work, the Veteran is restricted to lift or carry 20 pounds occasionally, and 10 pounds frequently, due to left lumbar radiculopathy.  The examiner stated, "He is an office worker and can perform that function."  The December 2016 VA DBQ notes that the Veteran reported that he is working, and that his back condition "would prevent prolonged sitting and standing."  There is no competent opinion of record to show that his service-connected disabilities render him unemployable.  Under the circumstances, a supplemental opinion is not required.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Therefore, when this evidence is considered together with the other evidence of record, the Board finds that the Veteran does not meet the requirements for a TDIU claim.

In conclusion, a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  VA and non-VA treatment records have been obtained.  The Veteran has been afforded examinations.  Additionally, the Veteran testified at a hearing before the Board in April 2011.

In March 2014, the Board remanded these claims.  The Board directed that all recent treatment records be obtained, and that the Veteran be afforded another VA examination, and that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) be adjudicated.  Additional VA and non-VA treatment records were subsequently obtained.  The TDIU claim has been adjudicated.  In July 2015 and December 2016, the Veteran was afforded VA examinations.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
 

ORDER

Prior to December 2, 2016, a  rating in excess of 20 percent for a lumbar spine disability is denied.

As of December 2, 2016, a rating in excess of 40 percent for a lumbar spine disability is denied.

A TDIU is denied.



______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


